


INTELLECTUAL PROPERTY LICENSE AGREEMENT
THIS INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”) is made and
entered into as of the date of last signature below (the “Effective Date”), by
and between Digital Turbine Media, Inc. (f/k/a Appia, Inc.), a Delaware
corporation, on behalf of itself and each of its Subsidiaries, if any
(“Licensor”), and Sift Media, Inc., a Delaware corporation, on behalf of itself
and each of its Subsidiaries, if any (“Sift” or “Licensee”). Sift and Licensor
may be referred to herein individually as a “Party” and collectively as the
“Parties.”
WHEREAS, Licensee desires to obtain from Licensor, and Licensor desires to grant
to Licensee, a license for business use of certain of Licensor's Intellectual
Property as set forth herein.
WHEREAS, in exchange for the license and transfer of rights as set forth herein,
and in addition to receiving the license fee herein but in lieu of receiving
royalties, Licensor is concurrently being granted shares of Series A Stock as
further set forth in that certain Series A Convertible Preferred Stock Purchase
Agreement between Licensor, as investor, and Licensee, as issuer, dated as of
the Effective Date (the “Stock Purchase Agreement”) (the totality of
transactions under this Agreement and the Stock Purchase Agreement collectively
referred to herein as the “Transaction”);
WHEREAS, it is the intent of the Parties, for income tax purposes, that the
transactions described in the Stock Purchase Agreement qualify as a tax-free
exchange under Section 351 of the Code (and corresponding provisions of
applicable state income tax laws), and that such transactions be consistently
reported by the Parties pursuant to Treasury Regulations Section 1.351-3.
NOW, THEREFORE, in consideration of the obligations, covenants and
representations set forth herein, the Stock Purchase Agreement and any related
transaction agreements, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:
1.Definitions
Unless expressly provided otherwise herein, all capitalized terms not
specifically defined in this Agreement shall have the meaning ascribed to them
in the Appia Merger Agreement.
1.1    “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such other Person.
1.2    “Appia Merger Agreement” means that certain Agreement and Plan of Merger
by and among Mandalay Digital Group, Inc., DTM Merger Sub, Inc., Appia, Inc. and
Shareholder Representative Services LLC dated November 13, 2014.
1.3    “Assert” means to bring an action of any nature before any legal,
judicial, arbitration, administrative, executive or other type of body or
tribunal that has or claims to have authority to adjudicate such action in whole
or in part.
1.4    “Assets” means, collectively, the Licensed IPR and the Licensed
Technology.
1.5    “Change of Control” shall mean with respect to Licensor or its
Subsidiaries, as applicable, any of the following events: (a) a person or
entity, other than the current holders of capital stock of Licensor or its
Subsidiaries, as applicable, acquires, directly or indirectly, capital stock of
Licensor or its Subsidiaries, as applicable, representing, in the aggregate,
more than fifty percent (50%) of the total outstanding capital stock of Licensor
or its Subsidiaries, as applicable; (b) the consummation of the sale or
disposition by Licensor or its Subsidiaries, as applicable, of all or
substantially all of its (or their) assets to a Person other than the holders of
capital stock of Licensor or its Subsidiaries, as applicable; or (c) the
consummation of a merger or consolidation of Licensor or its Subsidiaries, as
applicable, with any other limited liability company, corporation or other
entity, other than a merger or consolidation which would result in the capital
stock of Licensor or its Subsidiaries, as applicable, outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least a majority of the total voting power represented by the voting securities
of the Licensor or its Subsidiaries, as applicable, or such surviving entity or
its parent outstanding immediately after such merger or consolidation.
1.6    “Code” means the Internal Revenue Code of 1986, as amended (and/or any
corresponding provision of any superseding revenue law).
1.7    “Intellectual Property Rights” means, without limitation or exception,
any copyrights, patents, and trade secrets and rights that are analogous to the
foregoing anywhere in the world, created or arising under the laws of the United
States or any other jurisdiction, and whether registered or unregistered (but
which, for purposes of this Agreement, do not include any trademarks).
1.8    “Improvements” has the meaning set forth in Section 2.4 of this
Agreement.
1.9    “Investor(s)” means those certain “accredited investors” who will
subscribe and hold for investment authorized shares of capital stock of Sift,
including, without limitation, Series A Stock pursuant to agreements
substantially similar to the Stock Purchase Agreement.
1.10    “Knowledge” or “Knowledge of Licensor” shall mean the actual knowledge
of any of Jamie Fellows, Andrew Schleimer, Bill Stone, Jeff Henderson and James
Alejandro, in each case following reasonable due inquiry.
1.11    “Liabilities” has the meaning given to such term in the Appia Merger
Agreement.
1.12    “Licensed Field” means the programmatic advertising business.
1.13    “Licensed IPR” means those Intellectual Property Rights embodied in, or
necessary for the exercise of Licensee’s license under this Agreement of, the
Licensed Technology arising under law or equity that as of July 15, 2015 are
owned, licensed (with sublicense rights) or otherwise held by or for the
Licensor.
1.14    “Licensed Technology” means the Technology embodied in those items set
forth in Exhibit A hereto that is owned, licensed or otherwise held by or for
Licensor in the form existing as of July 15, 2015. The Licensed Technology
includes both the “RTB Technology”, which means the Technology embodied in those
items under the heading “RTB Technology” in Exhibit A, and the “Other Appia
Technology”, which means the Technology embodied under those items under the
heading “Other Appia Technology” in Exhibit A.
1.15    “Material Adverse Effect” shall mean a material adverse effect on the
business, assets (including intangible assets), liabilities, financial
conditions, property, prospects or results of operations of a Party.
1.16    “Person” shall mean any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or governmental body.
1.17    “Series A Stock” means Series A convertible preferred stock issued by
Sift in one or more closings to Investor(s) in accordance with applicable
federal and state securities laws. The Series A Stock shall have the rights,
preferences and privileges set forth in Sift’s Amended and Restated Certificate
of Incorporation to be filed as of the Effective Date.
1.18    “Sift Licensed Products” means any current or future product or service
that is produced, licensed, delivered or sold by or on behalf of Sift or one of
its Subsidiaries or sublicensees.
1.19    “Source Code” shall mean computer software in a form that is readily
suitable for review and edit by trained programmers, including related
programmer comments embedded therein. For avoidance of doubt, Source Code
excludes any software that is wholly or substantially in binary form and any
documentation or other information provided or used with such software.
1.20    “Subsidiary” means, with respect to any Person, (a) any entity as to
which more than fifty percent (50%) of the outstanding stock or other ownership
interests having ordinary voting rights or power (and excluding stock or other
ownership interest having voting rights only upon the occurrence of a
contingency unless and until such contingency occurs and such rights may be
exercised) is owned or controlled, directly or indirectly, by such Person and/or
by one or more of such Person's direct or indirect Subsidiaries and (b) any
partnership, joint venture or other similar relationship between such Person (or
any Subsidiary thereof) and any other Person (whether pursuant to a written
agreement or otherwise).
1.21    “Taxes” has the meaning given to such term in the Appia Merger
Agreement.
1.22    “Technology” means, in each case to the extent possessed by Licensor in
the iteration of the Licensed Technology identified in Exhibit A: (a) works of
authorship including any Source Code and object code, whether embodied in
software, firmware or otherwise, and all associated technical and user
documentation (including without limitation documentation relating to
third-party software, services and systems required for use with such Source
Code and object code); (b) proprietary and confidential information, trade
secrets and know how; (c) all algorithms and data models associated with the
foregoing; and (d) any and all instantiations of the foregoing in any form and
embodied in any media.
2.    Grant of Rights to Sift
2.1    Intellectual Property License Grant to Sift. Subject to the terms and
conditions of this Agreement, Licensor, on behalf of itself and its
Subsidiaries, agrees to grant and does hereby grant to Sift and its Subsidiaries
a perpetual, irrevocable, non-exclusive (except as set forth in Section 2.5
below), fully transferable, royalty-free, fully paid-up, worldwide license, with
the right to sublicense, under the Licensed IPR (including, without limitation,
any applications, petitions or registrations for such rights under their
respective jurisdictions) to perform, use, reproduce, sell (directly and
indirectly), display, import, export, market (through multiple tiers),
distribute, modify, prepare derivative works of, design, develop, make, have
made, test, promote, support, offer for sale, lease, and to otherwise exploit.
2.2    Technology License to Sift. Subject to the terms and conditions of this
Agreement and in addition to the rights and licenses granted by Licensor and its
Subsidiaries above, Licensor and its Subsidiaries agree to grant and do hereby
grant to Sift and Sift's Subsidiaries a non-exclusive (except as set forth in
Section 2.5 below), sublicensable, fully transferable, worldwide, royalty-free,
perpetual, and irrevocable right and license:
(a)    In and to the RTB Technology, to (i) use, reproduce, display, perform,
distribute, modify, prepare derivative works of and otherwise exploit the RTB
Technology in conjunction with Sift's and its Subsidiaries’ design, development,
manufacture, use, testing, importation, exportation, license, marketing,
promotion, offer for sale, lease, sale and/or other disposition of Sift Licensed
Products, and to (ii) design, develop, make, have made, use, test, import,
export, license, market, promote, support, offer for sale, lease, sell,
distribute, modify and/or otherwise dispose of and exploit Sift Licensed
Products.
(b)    In and to the Other Appia Technology to (i) use, reproduce, display,
perform, distribute, modify, prepare derivative works of and otherwise exploit
the Other Appia Technology in conjunction with Sift's and its Subsidiaries’
design, development, manufacture, use, testing, importation, exportation,
license, marketing, promotion, offer for sale, lease, sale and/or other
disposition of Sift Licensed Products, and to (ii) design, develop, make, have
made, use, test, import, export, license, market, promote, support, offer for
sale, lease, sell, distribute, modify and/or otherwise dispose of and exploit
Sift Licensed Products; in each case solely in connection with the Licensed
Field.
2.3    Ownership of Improvements. Any improvements, modifications, enhancements,
or derivative works of the Licensed IPR and/or Licensed Technology that is made
by or for a Party following the Effective Date (collectively, “Improvements”)
shall be owned solely by the creating Party, including all right, title and
interest therein, and such Party shall have no obligation to provide or license
such Improvements to the other Party hereunder. For the avoidance of doubt, the
parties acknowledge and agree that as between the parties, any Improvements made
to the Licensed Technology between July 15, 2015 and the Effective Date are
owned solely by Licensor and are not subject to this Agreement.
2.4    Covenant Not to Sue Regarding Improvements.
(a)    From and after the Effective Date, subject to the terms and conditions of
this Agreement, Licensor, on behalf of itself and its Subsidiaries, agrees that
none of them will Assert (whether in law or in equity) any Claim against Sift,
its Subsidiaries (but only so long as any such Subsidiary continues to qualify
as a Subsidiary), or their direct and indirect suppliers, distributors or
customers based on or related to an allegation that any Sift Licensed Product
infringes, or otherwise violates any patent embodied in an Improvement owned by
Licensor or its Subsidiaries, whether now owned or hereafter acquired by
Licensor or its Subsidiaries.
(b)    Subject to Sections 2.5(a), (b), (c) and (d), from and after the
Effective Date, subject to the terms and conditions of this Agreement, Licensee,
on behalf of itself and its Subsidiaries, agrees that none of them will Assert
(whether in law or in equity) any Claim against Licensor, its Subsidiaries (but
only so long as any such Subsidiary continues to qualify as a Subsidiary), or
their direct and indirect suppliers, distributors or customers based on or
related to an allegation that any product or service of Licensor which utilizes
the Assets, in whole or in part, infringes, or otherwise violates any patent
embodied in an Improvement owned by Licensee or its Subsidiaries, whether now
owned or hereafter acquired by Licensee or its Subsidiaries.
2.5    Reserved Rights; Covenants. Sift and/or its Subsidiaries acknowledge and
agree that Licensor continues to own all right, title and interest in, and
reserves all rights in and to all assets, properties and rights not expressly
granted hereunder. For avoidance of doubt, Sift and/or its Subsidiaries agree
that Licensor shall continue, notwithstanding the licenses granted to Sift
and/or its Subsidiaries herein, and without limitation, to have the right to use
and exploit all of the Assets for any business purpose. Notwithstanding the
above, Licensor covenants that, Licensor shall not (a) license or otherwise make
available (except in connection with a Change of Control per the following
subsection (b)) the RTB Technology to third parties on a commercial basis or
through an open source or freeware license, dedication to the public domain, or
similar means, or (b) assign, sell or transfer the RTB Technology to third
parties except in connection with a Change of Control whereby the obligations
under this Agreement are expressly assigned and assumed, or (c) license or
otherwise make available (except in connection with a Change of Control per the
following subsection (d)) the Other Appia Technology to third parties on a
commercial basis for use in the Licensed Field, or through an open source or
freeware license, dedication to the public domain, or similar means, or (d)
assign, sell or transfer the Other Appia Technology to third parties operating a
business in the Licensed Field, except in connection with a Change of Control
whereby the obligations under this Agreement are expressly assigned and assumed.
For purposes of this Section, a third party receiving an assignment, sale or
transfer of the Other Appia Technology shall be deemed to not be operating a
business in the Licensed Field, if without limitation, (i) such third party has
provided a written representation to Licensor in connection with such
transaction that neither such third party nor its subsidiaries operate a
business in the Licensed Field; (ii) to the actual knowledge of Licensor, such
written representation is not false; and (iii) such third party has agreed in
writing to the terms of Sections 2.5(c) and 2.5(d). In all cases, Licensor will
provide Sift prompt written notice of the name and contact information of any
third party to whom it has transferred any Licensed Technology in order for Sift
to monitor compliance with this Agreement.
2.6    Tax Treatment of Transaction. The Parties agree that (a) the entering
into and granting of licenses under this Agreement shall be treated as a
transfer of property in exchange for Licensor’s receipt of the consideration
described in Section 3.1 below (and as more particularly set forth in the Stock
Purchase Agreement), (b) immediately after the consummation of the Transaction,
Licensor and Investor(s) will be in “control” of Sift within the meaning of
Section 351(a) of the Code, (c) to the fullest extent available under the Code,
Treasury Regulations promulgated under the Code and the corresponding provisions
of applicable state income tax laws, the Transaction will not result in the
recognition of taxable income to the Parties except with respect to any cash
proceeds received by Licensor for which gain shall be recognized for income tax
purposes and (d) the Transaction be consistently reported by the Parties and
their respective Subsidiaries pursuant to Treasury Regulations Section 1.351-3,
including, without limitation, the filing of all tax returns.
2.7    Delivery. Licensor shall deliver a full copy of the Licensed Technology
(in Source Code form and, as applicable, executable code format) to Licensee
through a secure FTP site or other mutually agreed secure electronic delivery
mechanism as follows: (a) for the RTB Technology, on the Effective Date, and (b)
for the Other Appia Technology, thirty (30) business days following the
Effective Date. Licensee will have fifteen (15) business days after receipt of
the delivered Licensed Technology to review and confirm that the Licensed
Technology delivery is complete and correct (as of July 15, 2015). Licensor will
reasonably cooperate with Licensee to assist Licensee in confirming the accuracy
and completeness of the delivery of the Licensed Technology.
2.8    No Support Obligation. Neither Party shall have any obligation under this
Agreement to provide any maintenance or support to the other Party regarding the
Licensed Technology.
2.9    Campaign Data Access. Licensor and Licensee have entered into a
Publishing Agreement dated on or about the date of this Agreement (the
“Publishing Agreement”). In addition to the API access to certain campaign data
provided in accordance with the Publishing Agreement, Licensor agrees to provide
Licensee with further access to such additional campaign data necessary for
Licensee’s continued operation of the RTB business, comprised of clicks,
installs and impressions. This data will also include user id (e.g., Android ID,
advertiser ID, IDFA, or equivalent); provided that: (a) Licensee agrees to use
such information in accordance with Licensor’s privacy policy applicable to such
data, and (b) if Licensor ceases to provide such user id data for all of its
publisher partners due to privacy issues, Licensor may also cease to provide
such data to Licensee upon at least 60 days prior written notice. Such further
access will be accomplished through Licensor establishing an online location for
Licensee to access such data and to update such data during the term of the
Publishing Agreement. The Parties will work together in good faith after the
Effective Date to define more specifically the details of such additional
campaign data, access and refresh. The obligations in this Section 2.9 shall be
coterminous with the term of the Publishing Agreement.
3.    Payment
3.1    In consideration of the grant of license and transfer of rights as set
forth in this Agreement, Licensee shall pay to Licensor $1,000,000.00, and issue
to Licensor or any designee owned by Digital Turbine, Inc. a number of fully
paid and nonassessable shares of Series A Stock equal to 9.9% of the fully
diluted (after all convertible securities, options, warrants, rights, new equity
plans and any share equivalents or phantom stock) capital stock of Sift as of
the Effective Date pursuant to the terms of the Stock Purchase Agreement (such
percentage measured as of immediately after the closing of the transactions
contemplated by the Stock Purchase Agreement and the other agreements
substantially similar to the Stock Purchase Agreement being entered on the
Effective Date between Sift and other Investors) and otherwise in compliance
with the Stock Purchase Agreement. For avoidance of doubt, such shares are not
restricted and are not subject to any vesting or forfeiture conditions.
4.    Term and Termination
4.1    The term of this Agreement shall begin on the Effective Date and shall
remain in force and effect in perpetuity, or (if applicable) until the last to
expire of all of the Licensed IPR.
4.2    Subject to the Limited Termination Right (defined below), the licenses in
this Agreement are not subject to termination for any reason. In the event that
Licensor believes that Licensee is in breach of this Agreement, Licensor may
seek any and all damages or injunctive relief available at law or in equity, but
may not terminate or seek to terminate the licenses in this Agreement except for
the Limited Termination Right which is not cured within 60 days after written
notice thereof by Licensor. The “Limited Termination Right” means (a) Licensee
fails to pay the consideration set forth in Section 3.1, and/or (b) Licensee
willfully and materially breaches the terms of Sections 2.2 or 2.4.
5.    Representation, Warranty and Warranty Disclaimers
Each Party hereby represents and warrants to the other Party as follows:
5.1    General. Such Party is acting on its own behalf and on behalf of its
Subsidiaries and shall cause each of its Subsidiaries to comply with all of such
Subsidiary's obligations hereunder, including, without limitation, to grant the
rights and licenses granted hereunder by such Subsidiary.
5.2    Authorization. Such Party has all requisite corporate power and authority
to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations hereunder. The execution and
delivery by such Party of this Agreement, and the consummation by such Party of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action and no other proceedings or actions on the part of such Party
or such Party’s affiliates are necessary to authorize this Agreement and the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Party and is, a legal, valid and binding obligation of such
Party enforceable against such Party in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency, moratorium,
reorganization and other similar laws affecting creditors’ rights generally and
(b) the general principles of equity, regardless of whether asserted in a
proceeding in equity or at law.
5.3    Consents and Approvals. (a) No notice to, declaration, filing or
registration with, or authorization, consent or approval of, or permit from, any
person (including under any contract or agreement), and (b) no consent under any
contract or agreement from any other Person, is, in each case, required to be
made or obtained by such Party or any of such Party’s Affiliates in connection
with the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby by such Party (except for
any filings required to be made with the SEC in connection with this Agreement
and the transactions contemplated hereto), and which in the absence of any of
the foregoing would not have a Material Adverse Effect.
Licensor hereby represents and warrants to Licensee as follows:
5.4    Ownership, Validity and Enforceability of Intellectual Property. The
Licensed IPR is subsisting and, to the Knowledge of Licensor, valid, enforceable
and in full force and effect, and is not subject to any pending or, to the
Knowledge of Licensor, threatened action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand that challenges the validity,
enforceability, registration, ownership or use of the item. Licensor possesses
all right, title and interest necessary to grant the licenses to the Licensed
IPR and Licensed Technology granted hereunder.
5.5    Protection of Intellectual Property. Licensor is taking and has taken
reasonable steps to obtain, maintain, police and protect the Licensed IPR and
Licensed Technology and to maintain and protect the confidentiality of any trade
secrets embodied in such Licensed IPR. No current or former employees or
contractors of Licensor own any of the Licensed IPR or Licensed Technology. To
the Knowledge of Licensor, all current and former employees and contractors of
the Licensor and all other Persons that the Licensor engaged to participate in
the creation or development of any Licensed IPR or Licensed Technology have
executed valid and enforceable agreements in which they have assigned or
otherwise vested all of their rights in and to such Licensed IPR and Licensed
Technology to the Licensor and have agreed to maintain the confidentiality of
such Licensed IPR and Licensed Technology. Licensor is not, and to the Knowledge
of Licensor no other party to any such agreement is, in material breach thereof.
To the Knowledge of Licensor, no current or former employees or contractors of
Licensor own any Intellectual Property Rights incorporated in the Licensed IPR
or Licensed Technology. It is not necessary to utilize any Intellectual Property
Rights of any current or former employee or contractor of Licensor developed,
invented or made prior to such employee’s or contractor’s employment or
retention by Licensor, except for any such Intellectual Property Rights that
have previously been assigned to Licensor. No Person has asserted, and to the
Knowledge of Licensor, no such Person has, any right, title, interest or other
claim in, or the right to receive any royalties or other consideration with
respect to the Licensed IPR or Licensed Technology.
5.6    No Infringement. Licensor has not and does not, and the Licensed IPR and
Licensed Technology have not and do not infringe, dilute, conflict with,
misappropriate, or otherwise violate any rights of any Person in or to any
Intellectual Property Rights. Except as set forth in Schedule 3.18(e) of the
Disclosure Schedules to the Appia Merger Agreement, Licensor has not received
notice from any Person claiming that the Licensed IPR or Licensed Technology
infringes, dilutes, conflicts with, misappropriates or otherwise violates the
rights of any Person in or to any Intellectual Property, violates any rights to
privacy or publicity, or constitutes unfair competition or trade practices under
the laws of any jurisdiction, including any claim that Licensor must license or
refrain from using any Intellectual Property rights of any Person and no Person
has, any right to make such a claim.
5.7    No Third Party Infringers. Licensor has taken reasonable steps to protect
the Licensed IPR and Licensed Technology from infringement by any other Person.
To the Knowledge of Licensor, there has been no unauthorized use, unauthorized
disclosure, infringement, dilution, violation or misappropriation by any Person
of any Licensed IPR or Licensed Technology. No other Person has notified
Licensor in writing that such Person is claiming any ownership or right to use
any of the Licensed IPR or Licensed Technology that would interfere with the
rights granted to Licensee hereunder.
5.8    No Order. There are no forbearances to sue, consents, settlement
agreements, judgments or orders entered into in connection with or in settlement
of litigation or similar litigation-related, inter-party or adversarial-related,
or government-imposed obligations to which Licensor is a party or is otherwise
bound that (i) restrict the rights of Licensor to license or enforce any
Licensed IPR or Licensed Technology; or (ii) grant any third party any right
with respect to any Licensed IPR or Licensed Technology that is owned by
Licensor or exclusively licensed to Licensor.
5.9    Information Technology Systems. All Licensed Technology (and all parts
thereof), are free of (i) any critical defects, including, without limitation,
any critical error or critical omission in the processing of any transactions
and (ii) disabling codes or instructions and any “back door,” “time bomb,”
“Trojan horse,” “worm,” “drop dead device,” “virus” or hardware components that
would permit unauthorized access or the unauthorized disruption, impairment,
disablement or erasure of such Licensed Technology (or any parts thereof) or
data or other Software of users (“Contaminants”). Licensor takes and has taken
reasonable steps and implements and has implemented reasonable procedures,
intended to ensure that the Licensed Technology are free from Contaminants. To
the Knowledge of Licensor, there have been no unauthorized intrusions or
breaches of the security of the Licensed Technology. Licensor has implemented
security patches or upgrades that are generally available for the Licensed
Technology where such patches or upgrades are reasonably required to maintain
their security. To the extent that the Licensed Technology receives, processes,
transmits or stores any financial account numbers (such as credit cards, bank
accounts, PayPal accounts, debit cards), passwords, CCV data, or other related
data (“Cardholder Data”), Licensor represents and warrants that information
security procedures, processes and systems have at all times met or exceeded all
applicable information security laws, legal or contractual standards, rules and
requirements related to the collection, storage, processing and transmission of
Cardholder Data, including those established by applicable governmental
regulatory agencies, and the Payment Card Industry Standards Council (including
the Payment Card Industry Data Security Standard). To the Knowledge of Licensor,
Licensor has not experienced any material accidental loss, alteration,
unauthorized disclosure or destruction of, misuse of, unauthorized third party
access to, or damage to, data held or processed by the Licensed Technology,
including Personal Information and Cardholder Data and the Licensed Technology
has not otherwise materially malfunctioned or failed. As used in this Section
5.9, “reasonable” shall mean reasonable for an established web based company
whose principal business is conducted through the internet.
5.10    Open Source. Except as set forth on Schedule 3.18(l) of the Disclosure
Schedules of the Appia Merger Agreement, no open source, public source or
freeware Intellectual Property, or any modification or derivative thereof,
including any version of any software licensed pursuant to any GNU general
public license or GNU lesser general public license or other software that is
licensed pursuant to a license that purports to require the distribution of or
access to Source Code or purports to restrict one’s ability to charge for
distribution of or to use software for commercial purposes (collectively “Open
Source”), has been used in, incorporated into, integrated or bundled with, or
used in the development or compilation of, any Licensed Technology. No Open
Source listed in Schedule 3.18(l) of the Disclosure Schedules of the Appia
Merger Agreement has been modified or distributed by or on behalf of Licensor in
such a manner as would require Licensor to publicly make available any Source
Code for Licensed Technology.
5.11    Source Code. To the Knowledge of Licensor, Licensor has not disclosed
any Source Code for the Licensed Technology to any Person other than to
employees and contractors performing services on Licensor’s behalf who have
executed confidentiality agreements. Except as set forth in Schedule 3.18.(m) of
the Disclosure Schedules of the Appia Merger Agreement, Licensor has not entered
into any contracts with any Person requiring, upon the absence or occurrence of
an event or default, the disclosure of any Source Code for the Licensed
Technology. The execution of this Agreement will not result in the disclosure to
a third Person of any Source Code for the Licensed Technology (including,
without limitation, any release from escrow of any such Source Code for the
Licensed Technology) or the grant of incremental rights to a Person with regard
to such Source Code for the Licensed Technology. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time,
or both) will, or would reasonably be expected to, result in the disclosure or
delivery by Licensor, or any Person acting on behalf of Licensor to any Person
of any Source Code for the Licensed Technology and no portion of such Source
Code for the Licensed Technology has been disclosed, delivered or licensed to a
third Person. As used in this paragraph, an “incremental” right refers to a
right in excess of the rights that would have been required to be offered or
granted had the parties not entered into this Agreement or consummated the
transactions contemplated hereby.
5.12    Duration of all Warranties; Limitation of Remedies. Licensee
acknowledges and agrees that (a) all warranties set forth in this Section 5
shall expire on the date that is thirty (30) months following the Closing Date,
except that with respect to any such warranty that relates to the same subject
matter referred to in Section 7.2(a)(ix) (and related schedule) of the Appia
Merger Agreement (the “Special Matter”), such warranty shall, with respect to
any Special Matter, expire on the earlier of (i) the full settlement and release
of claims related to the Special Matter, (ii) the third anniversary of the
Closing Date, provided, however, that if Licensee submits a Claim Notice with
respect to the Special Matter as a result of a Third Party Claim that is made
prior to the third anniversary of the Closing Date, then Licensor will be
continue to be responsible for any Damages of Licensee Indemnitees incurred in
connection with, arising out of, resulting from or incident to the
indemnification claims set forth in such Claim Notice irrespective of whether
such Damages are incurred prior to, on or after the third anniversary of the
Closing Date, or (iii) the date that Licensee either commences any litigation
against the third party named in Section 7.2(a)(ix) (and related schedule) of
the Appia Merger Agreement (the “Special Party”) or its affiliates and assigns
(other than a counterclaim) or takes any unreasonably provocative actions that
would reasonably be expected to result in the Special Party or its affiliates or
assigns commencing legal action against Licensee; and (b) Licensee’s sole
remedy, and Licensor’s sole obligation, relating to any breach of the warranties
set forth in this Section 5, shall be limited solely to the indemnification
provisions of Section 6. The expiration of the warranties provided herein shall
not affect the rights of a Licensee Indemnitee in respect of any Claim made by
Licensor that is submitted prior to the expiration of the applicable survival
period provided herein, with respect to the matters described in the Claim
Notice for such Claim.
5.13    EACH PARTY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH
IN THIS SECTION 5, ALL PATENTS AND OTHER RIGHTS LICENSED HEREUNDER ARE LICENSED
WITHOUT ANY WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, TITLE, ENFORCEABILITY OR NON-INFRINGEMENT.
6.    Indemnification; Limitations of Liability
6.1    Licensor’s Agreement to Indemnify. Licensor shall indemnify, save and
hold harmless Licensee and Licensee’s employees, officers, directors, attorneys,
accountants, representatives and agents (“Licensee Indemnitees”) from and
against any and all costs, losses, Taxes, Liabilities, obligations, damages,
lawsuits, deficiencies, claims, demands, expenses (whether or not arising out of
third-party claims), reasonable attorneys’ fees and all amounts paid in
investigation, defense or settlement of any of the foregoing (herein,
“Damages”), incurred in connection with, arising out of, resulting from or
incident to any breach of any representation or warranty or the inaccuracy of
any representation made by Licensor in or pursuant to Section 5 of this
Agreement (in each case without giving effect to materiality qualifications with
respect to the calculation of Damages incurred by a Licensee Indemnitee). For
the avoidance of doubt, the Investor(s) shall not be considered Licensee
Indemnitees for purposes of this Section 6. Licensor and Licensee shall
cooperate with each other and their attorneys in the investigation, trial and
defense of any lawsuit or action arising from third party claims and any appeal
arising therefrom; provided, however, that Licensee may, at its own cost,
participate in (but not control) the investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom. The parties shall cooperate
with each other in any notifications to insurers.
6.2    Procedure for Indemnification; Defense of Third-Party Claims.
(a)    If an indemnification claim for Damages pursuant to this Section 6 (a
“Claim”) is to be made by a Licensee Indemnitee hereunder for any matter not
involving a third party claim, such claim shall be asserted by such Licensee
Indemnitee by delivery of a written notice describing the claim with reasonable
specificity, a good faith estimate of the amount thereof (if known) and the
basis thereof (a “Claim Notice”) to Licensor as soon as reasonably practicable
after the Licensee Indemnitee becomes aware of any fact, condition or event
which is reasonably likely to give rise to Damages for which indemnification may
be sought under this Section 6, provided, that the failure of a Licensee
Indemnitee to give prompt notice hereunder shall not affect rights to
indemnification hereunder, except to the extent that Licensor demonstrates
actual damage caused by such failure. Following the delivery of a Claim Notice,
Licensor shall be given access (including electronic access, to the extent
available) at reasonable times as they may reasonably require to the books and
records of Licensee and access to such personnel or representatives of Licensee,
including, but not limited to, the individuals responsible for the matters that
are subject of the Claim Notice, at reasonable times as they may reasonably
require for the purposes of investigating or resolving any disputes or
responding to any matters or inquiries raised in the Claim Notice; provided that
the Licensee Indemnitee shall be entitled to withhold information from Licensor
if its provision to Licensor would cause the attorney-client privilege thereof
to be waived and there is no method of providing such information to Licensor in
a manner which would not result in such a waiver.
(b)    If a Claim is to be made by a Licensee Indemnitee as a result of a
third-party claim (a “Third Party Claim”), the Licensee Indemnitee shall,
subject to this Section 6, give a Claim Notice to Licensor with respect to such
Claim as soon as practicable after the Licensee Indemnitee becomes aware of any
fact, condition or event which may give rise to Damages for which
indemnification may be sought under this Section 6, provided, that the failure
of a Licensee Indemnitee to give prompt notice hereunder shall not affect the
rights to indemnification hereunder, except to the extent that Licensor
demonstrates actual damage caused by such failure. If any lawsuit or enforcement
action is filed by a third party against a Licensee Indemnitee, written notice
thereof shall be given to Licensor as promptly as practicable, provided that the
failure of Licensee to give prompt notice hereunder shall not affect rights to
indemnification hereunder, except to the extent that Licensor demonstrates
actual damage caused by such failure. The Licensee Indemnitee shall be entitled,
if it so elects at the cost and expense of the Licensee Indemnitee, to
participate in the defense of such claim and consult with Licensor in any
defense of such claim and Licensor shall consider in good faith any reasonable
comments or recommendations of the Licensee Indemnitee with respect to the
defense of such claim, it being understood that Licensor shall have the sole
right to control such defense (including the right to settle any such claim);
provided, further, that the parties shall cooperate in good faith to implement
reasonable arrangements designed to preserve any existing attorney-client
privilege; provided, further, that the Licensee Indemnitee shall be entitled to
withhold information from Licensor if its provision to Licensor would cause the
attorney-client privilege thereof to be waived and there is no method of
providing such information to Licensor in a manner which would not result in
such a waiver.
(c)    After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which Licensee shall be entitled under this Section 6 shall
be determined: (a) by the written agreement between Licensor and the Licensee
Indemnitee; (b) by a decision of the Arbitrator as contemplated by Section 8.7;
or (c) by any other means to which Licensor and the Licensee Indemnitee shall
agree. Within thirty (30) days after delivery of a Claim Notice, Licensor shall
deliver to Licensee a written response. If any dispute with respect to the
matters set forth in the Claim Notice is not resolved within thirty (30) days
following the delivery by Licensor of such response, Licensor and the Licensee
Indemnitee shall each have the right to submit such dispute to dispute
resolution in accordance with the provisions of Section 8.7.
(d)    If it shall be determined upon resolution of a Claim as provided herein
that a Licensee Indemnitee is entitled to indemnification hereunder, Licensor
may satisfy its indemnification obligations hereunder (the “Indemnity Amount”)
by, at Licensor’s sole election, either (1) delivering to the Licensee
Indemnitee a number of shares of Common Stock of Digital Turbine, Inc. having a
market value equal to the dollar amount of the Indemnity Amount (which shares
shall be valued for this purpose using the same methodology as set forth in
Section 7.3(a) of the Appia Merger Agreement, applied to the shares of Digital
Turbine, Inc. (collectively, the “DT Shares”) or (2) paying to Licensee such
Indemnity Amount by check or by wire transfer of immediately available funds. DT
Shares shall be issued in a private placement, without registration rights,
subject to any restrictions required by applicable law. Licensor may require
customary accredited investor and private placement representations in
connection with any such issuance. Licensor shall, in addition to the Indemnity
Amount, pay all reasonable costs, fees and expenses associated with the issuance
of DT Shares hereunder including, without limitation, all reasonable attorneys’
fees and filing fees associated with the preparation of any private placement
memorandum or other document required in connection with obtaining valid
exemptions from the registration and qualification provisions of applicable
federal and state securities laws.
6.3    Provisions Relating to Damages.
(a)    The term “Damages” as used in this Section 6 is not limited to matters
asserted by third parties against a Licensee Indemnitee, but includes Damages
incurred or sustained by a Licensee Indemnitee in the absence of third-party
claims. Payments by a Party of amounts for which such Party is indemnified
hereunder shall not be a condition precedent to recovery.
(b)    Notwithstanding the foregoing, the term “Damages” as used in this Section
6 (1) shall be calculated net of any insurance proceeds actually received by a
Licensee Indemnitee with respect to the applicable Claim (but Damages shall
include a reasonable estimate of Damages resulting from increased future
premiums (if any) resulting from such Claim) and (2) the fees and expenses of
only one firm of attorneys (and, where applicable, separate local counsel in the
relevant jurisdictions) representing the indemnified parties shall be included
in Damages unless said firm of attorneys determines that a conflict of interest
would make joint representation of all indemnified parties inadvisable.
(c)    The right to indemnification, payment of Damages or other remedy based on
any representations, warranties, covenants and obligations will not be affected
by any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after execution of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with, any such representation, warranty, covenant or
obligation. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedies based on such representations, warranties, covenants
and obligations.
(d)    Notwithstanding anything to the contrary in this Agreement, in no event
shall any Party be liable for, and Damages shall not include, any punitive
damages (except for punitive damages that are the subject of third party claims)
and no “multiple of profits” or “multiple of cash flow” or similar valuation
methodologies based on multiples shall be used in calculating the amount of any
Damages. For the avoidance of doubt, any recovery of consequential damages by a
Party hereunder will be limited to consequential damages that a Party would have
the right to recover under applicable general principles of contract law under
the circumstances (e.g. reasonably foreseeable damages); provided that nothing
in this sentence will limit the ability of a Licensee Indemnitee to recover any
consequential damages that are the subject of a third party claim.
6.4    Limitations on Indemnity; Limitations of Liability. Notwithstanding
anything to the contrary in this Agreement:
(a)    Licensor shall not be liable under this Section 6 for any Damages until
the aggregate amount otherwise due to Licensee, exceeds an accumulated total of
nine-tenths of one percent (0.90%) of the Cap (the “Basket”). Once the aggregate
amount of Damages exceeds the Basket, then Licensee shall have the right to
recover all Damages from and including the first dollar of damages without
regard to the Basket, subject to the other limitations set forth in this Section
6.
(b)    The Parties agree and acknowledge that in no event shall the aggregate
liability of Licensor in connection with indemnification claims pursuant to this
Section 6 exceed [$3,190,000] (the “Cap”). Notwithstanding the foregoing, the
Parties agree and acknowledge that in no event shall Licensor have any liability
in connection with indemnification claims pursuant to this Section 6 after the
expiration of the warranties as set forth in Section 5 (except to the extent
expressly set forth in Section 5).
7.    Confidential Information
7.1    “Confidential Information” means: (a) the Licensed Technology; (b) any
non-public information of a Party, including, without limitation, any
information relating to a Party’s technology, techniques, know-how, research,
engineering, designs, finances, accounts, procurement requirements,
manufacturing, customer lists, business forecasts and marketing plans; (c) any
other information of a Party that is disclosed in writing and is conspicuously
designated as “Confidential” at the time of disclosure or that is disclosed
orally, and would be understood to be confidential from the context and nature
of the information; and (d) the specific terms set forth in this Agreement. The
obligations in this Section 7 will not apply to the extent that any Confidential
Information: (i) is or becomes generally known to the public through no fault of
or breach of this Agreement by the receiving Party; (ii) was rightfully in the
receiving Party’s possession at the time of disclosure, without an obligation of
confidentiality; (iii) is independently developed by the receiving Party without
use of the disclosing Party’s Confidential Information; or (iv) is rightfully
obtained by the receiving Party from a third party without restriction on use or
disclosure.
7.2    Except as necessary for the performance of this Agreement or in
connection with the exercise of its license rights hereunder, each Party will
not use the other Party’s Confidential Information and will not disclose such
Confidential Information to any third party, except to those of its employees
and subcontractors that need to know such Confidential Information for the
performance of this Agreement, provided that each such employee and
subcontractor is subject to a written agreement that includes binding use and
disclosure restrictions that are at least as protective as those set forth
herein, and except in connection with the exercise of its license rights
hereunder. Each Party will use all reasonable efforts to maintain the
confidentiality of the other Party’s Confidential Information in its possession
or control, but in no event less than the efforts that it ordinarily uses with
respect to its own confidential information of similar nature and importance.
The foregoing obligations will not restrict either Party from disclosing
Confidential Information: (a) pursuant to the order or requirement of a court,
administrative agency, or other governmental body, provided that the Party
required to make such a disclosure gives reasonable notice to the other Party to
enable it to contest such order or requirement; (b) on a confidential basis to
its legal or professional financial advisors; (c) as required under applicable
securities regulations; or (d) on a confidential basis to present or future
providers of venture capital and/or potential private investors in or acquirers
of such Party.
7.3    It is understood and agreed that Licensor and Digital Turbine, Inc. may
cause this entire Agreement to be filed publicly with the SEC if they determine
that they are required by law or regulation to do so.
8.    Miscellaneous
8.1    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (i) when delivered personally by hand
(with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) three (3) Business Days following
the day sent by overnight courier (with written confirmation of receipt), in
each case at the following addresses and facsimile numbers (or to such other
address or facsimile number as a Party may have specified by notice given to the
other Party pursuant to this provision):
If to Sift, to:
Sift Media, Inc.
621 Sugarberry Road
Chapel Hill, NC 27514
Attn: Jud Bowman
E-mail: jud@sift.co


With a copy to:
Morningstar Law Group
630 Davis Dr., Suite 200
Morrisville, NC 27560
Attn: Kip Johnson
Telephone: 919-590-0380
E-mail: kjohnson@morningstarlawgroup.com


if to Licensor, to:
Digital Turbine Media, Inc.
1300 Guadelupe
Austin, TX 78701
Attn: Bill Stone
Telephone: (512) 365-9991
E-mail: Bill@digitalturbine.com
With a copy to:
Manatt, Phelps & Phillips, LLP
11355 W. Olympic Blvd.
Los Angeles, CA 90064
Attn: Ben D. Orlanski, Esq.
Telephone: (310) 312-4124
E-mail: Borlanski@manatt.com
8.2    Waiver. Failure of either Party to enforce any term of this Agreement
will not be deemed or considered a waiver of future enforcement of that or any
other term in this Agreement. Any waiver must be in written form and executed by
both Parties.
8.3    Amendment. This Agreement may be amended or modified only in a writing
executed by each of the Parties hereto.
8.4    Successors and Assigns. Neither Party may assign or transfer this
Agreement, in whole or in part, by operation of law or otherwise, without the
prior written consent of the other Party, except that no consent will be
required for an assignment in connection with a merger, acquisition, corporate
reorganization, or sale of all, or substantially all, of a Party’s assets. Any
attempted assignment in violation of this Section will be null and void and of
no force or effect. Subject to the foregoing, this Agreement will bind and inure
to the benefit of each Party's permitted successors and assigns.
8.5    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
8.6    Governing Law; Jurisdiction and Injunctive Relief. This Agreement (and
any claim or controversy arising out of or relating to this Agreement) shall be
governed by the laws of the State of Delaware without regard to conflict of law
principles that would result in the application of any laws other than the laws
of the State of Delaware. Subject to Section 8.7 hereof and the right of each
party to seek injunctive relief in any court having jurisdiction, each Party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Chancery Court of the State
of Delaware and any state appellate court therefrom within the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), in any action or proceeding arising out of or relating to
this Agreement or the agreements delivered in connection herewith or the
transactions contemplated hereby or thereby or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (a) agrees not to commence any such action or proceeding except
in such courts, (b) agrees that any claim in respect of any such action or
proceeding may be heard and determined in such courts, (c) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such action or proceeding in
any such courts, and (d) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such courts. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each Party to this Agreement irrevocably consents to service of process in the
manner provided for notices in this Section 8.6 hereof. Nothing in this
Agreement will affect the right of any Party to this Agreement to serve process
in any other manner permitted by law.
8.7    Arbitration. It is understood and agreed between the parties hereto that
if the transactions contemplated by this Agreement are consummated, from and
after the Closing Date, any and all claims, grievances, demands, controversies,
causes of action or disputes of any nature whatsoever (including, but not
limited to, tort and contract claims, and claims upon any law, statute, order,
or regulation) (hereinafter “Disputes”), arising out of, in connection with, or
in relation to (a) this Agreement, or (b) questions of arbitrability under this
Agreement, shall be resolved by final, binding, nonjudicial arbitration in
accordance with the Federal Arbitration Act, 9 U.S.C. Section 1, et seq.
pursuant to the following procedures:
(a)    Any Party may send another Party written notice identifying the matter in
dispute and invoking the procedures of this Section 8.7 (the “Dispute Notice”).
Within thirty (30) days from delivery of the Dispute Notice, each Party involved
in the dispute shall meet at New York, New York, for the purpose of determining
whether they can resolve the dispute themselves by written agreement, and, if
not, whether they can agree upon an impartial third-party arbitrator (the
“Arbitrator”) to whom to submit the matter in dispute for final and binding
arbitration.
(b)    If such parties fail to resolve the dispute by written agreement or agree
on the Arbitrator within the later of thirty (30) days from any such initial
meeting or within sixty (60) days from the delivery of the Dispute Notice, any
such Party may make written application to the Judicial Arbitration and
Mediation Services (“JAMS”), in New York, New York for the appointment of a
single Arbitrator to resolve the dispute by arbitration. At the request of JAMS
the parties involved in the dispute shall meet with JAMS at its offices within
thirty (30) days of such request to discuss the dispute and the qualifications
and experience which each Party respectively believes the Arbitrator should
have; provided, however, that the selection of the Arbitrator shall be the
exclusive decision of JAMS and shall be made within thirty (30) days of the
written application to JAMS. The Arbitrator shall be a disinterested party.
(c)    Within sixty (60) days of the selection of the Arbitrator, the parties
involved in the dispute shall meet in New York, New York with such Arbitrator at
a place and time designated by such Arbitrator after consultation with such
parties and present their respective positions on the dispute. Each Party shall
have no longer than one day to present its position, the entire proceedings
before the Arbitrator shall be no more than three consecutive days, and the
decision of the Arbitrator shall be made in writing no more than thirty (30)
days following the end of the proceeding. Such an award shall be a final and
binding determination of the dispute and shall be fully enforceable as an
arbitration decision in any court having jurisdiction and venue over such
parties. The prevailing Party (as determined by the Arbitrator) shall in
addition be awarded by the Arbitrator such Party’s own legal fees and expenses
in connection with such proceeding. The non-prevailing Party (as determined by
the Arbitrator) shall pay the Arbitrator’s fees and expenses.
8.8    Counterparts; Effectiveness. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
8.9    Attorneys' Fees. If any action at law or in equity is necessary to
enforce or interpret any of the terms of this Agreement, the prevailing Party
will be entitled to recover in such action its reasonable attorneys' and
accountants' fees, costs and necessary disbursements, in addition to any other
relief to which it may be entitled.
8.10    Subsidiaries. Each Party shall ensure that each of its Subsidiaries
shall comply with all of the terms and conditions of this Agreement, and each
Party agrees to be jointly and severally liable for any act or omission of any
of its Subsidiaries, which, if such act or omission were performed or committed
by such Party, would be a breach by such Party of any provision of this
Agreement.
8.11    Bankruptcy. Each Party acknowledges that all licenses and other rights
granted by it under or pursuant to this Agreement are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Bankruptcy Code”), licenses of rights to “Intellectual Property” as
defined under Section 101 of the Bankruptcy Code. Each Party acknowledges that
if a Party, as a debtor, rejects this Agreement, the other Party may elect to
retain its rights under this Agreement as provided in Section 365(n) of the
Bankruptcy Code. Each Party irrevocably waives all arguments and defenses under
11 U.S.C. 365(c)(1) or successor provisions thereof to the effect that
applicable law excuses such Party, other than the debtor, from accepting
performance from or rendering performance to an entity other than the debtor or
debtor in possession as a basis for opposing assumption of the Agreement by the
other Party in a case under Chapter 11 of the Bankruptcy Code to the extent that
such consent is required under 11 U.S.C. § 365(c)(1) or any successor statute.
8.12    Press Releases. Any press releases or other public statements regarding
the subject matter of this Agreement shall be jointly prepared by the Parties
and subject to the Parties’ mutual approval for release.
[Signature page follows.]




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
LICENSEE:
Sift Media, Inc.,
a Delaware corporation






By:        /s/ Jud Bowman            
Name: Jud Bowman
Title: CEO
Date: 12/28/15






LICENSOR:
Digital Turbine Media, Inc.,
a Delaware corporation






By:        /s/ William G. Stone III        
Name: William G. Stone III
Title: CEO
Date: 12/28/15








